Citation Nr: 0813308	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a colon disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1977 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's claims of 
service connection for hemorrhoids, a colon disability, and 
for an acquired psychiatric disability.  The veteran 
disagreed with this decision in January 2005.  He perfected a 
timely appeal in July 2005 and requested a Travel Board 
hearing which was held at the RO in February 2008.

This matter also is on appeal of a September 2004 rating 
decision in which the RO denied the veteran's claim of 
service connection for post-traumatic stress disorder (PTSD).  
Although the veteran perfected a timely appeal on this claim, 
in a written statement received at his Travel Board hearing 
in February 2008, he withdrew his appeal for service 
connection for PTSD.  See 38 C.F.R. § 20.204 (2007).

The issues of entitlement to service connection for a colon 
disability and for an acquired psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claim for 
hemorrhoids has been obtained.

2.  There is no competent medical evidence of hemorrhoids 
which are attributable to active service.


CONCLUSION OF LAW

The veteran's claimed hemorrhoids were not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his hemorrhoids during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's claim of service connection for 
hemorrhoids is being denied in this decision, the Board finds 
that any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2003 letter was issued to the veteran and his service 
representative prior to the April 2004 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that the veteran's 
claimed hemorrhoids may be associated with active service.  
Thus, an examination is not warranted.  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that he incurred hemorrhoids during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that a copy of his enlistment physical examination was not 
available for review.  The veteran was not treated for 
hemorrhoids during active service.  At the veteran's 
separation physical examination in December 1978, clinical 
evaluation was completely normal.  

The post-service medical evidence shows that, on private 
outpatient treatment in December 1998, the veteran complained 
of a lump near his rectum a week earlier which had since 
resolved.  The veteran denied any change in his bowel habits.  
Objective examination of the veteran's rectum showed normal 
sphincter tone, no skin tags, and no hemorrhoids.  The 
assessment included no evidence of hemorrhoids or change in 
bowel pattern.

On private outpatient treatment in March 2003, the veteran 
complained of hemorrhoids.  The assessment included 
hemorrhoidal bleeding, improved on medication.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hemorrhoids.  There is no evidence that he complained of or 
was treated for hemorrhoids during active service.  It 
appears that he was first diagnosed as having and treated for 
hemorrhoids in March 2003, or almost 25 years after his 
service separation in December 1978, when a private examiner 
noted that the veteran's hemorrhoidal bleeding was improving 
on medication.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

The veteran testified credibly at his February 2008 Travel 
Board hearing that he had experienced a colon disability and 
an acquired psychiatric disability since active service.  A 
review of the veteran's service medical records indicates 
that he was treated for a personality disorder, which is not 
considered a disability for VA purposes, and for frequent 
gastrointestinal complaints, including tenderness to 
palpation of the medial and lateral aspects of the transverse 
colon, while on active service.  See 38 C.F.R. § 4.127 (2007) 
(personality disorders not a disability for which service 
connection is available).  The post-service medical evidence 
shows continuing outpatient treatment for a colon disability 
and for an acquired psychiatric disorder (variously diagnosed 
as schizoaffective disorder, major depressive disorder, and 
anxiety disorder).  Given the foregoing, and because the 
veteran has not been provided with VA examinations to 
determine the nature, extent, and etiology of his colon and 
psychiatric disabilities, on remand, the veteran should be 
scheduled for VA examinations.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for a colon disability or 
for an acquired psychiatric disability 
since his separation from service.  
Obtain outstanding VA treatment records 
that have not already been associated 
with the claims file.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not already been 
associated with the claims file.  A copy 
of any negative response(s) should be 
included in the claims file.

2.  Thereafter, the veteran should be 
afforded appropriate VA examination to 
determine the current nature and likely 
etiology of his colon disability.  The 
claims folder should be made available to 
the examiner(s) for review.  Based on the 
examination and review of the record, the 
examiners should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any currently diagnosed colon 
disability is causally linked to any 
incident during service, including 
frequent in-service treatment for 
gastrointestinal complaints.  

3.  The veteran also should be afforded 
appropriate VA examination to determine 
the current nature and likely etiology of 
his acquired psychiatric disability.  The 
claims folder should be made available to 
the examiner(s) for review.  Based on the 
examinations and review of the record, 
the examiners should express an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any currently diagnosed acquired 
psychiatric disability is causally linked 
to any incident during service.  

4.  Thereafter, readjudicate the claims 
for service connection for a colon 
disability and for an acquired 
psychiatric disability on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


